Citation Nr: 1719053	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for epididymitis.

2.  Entitlement to an initial rating in excess of 20 percent for chronic epiphora.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2017, the Veteran attended a Board hearing before the undersigned.

Although the Veteran submitted a claim of entitlement to service connection for PTSD, the Veteran's VA treatment records indicate that he has also been diagnosed with depressive disorder and adjustment disorder.  The issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that while the Veteran was previously denied entitlement to service connection for a "mental condition" in an April 2007 rating decision, it is unclear whether the symptoms the appellant previously sought service connection for are the same as those currently sought, and the Board will afford him the benefit of the doubt and find that this constitutes a new claim, and not one requiring new and material evidence to reopen.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and to an increased rating for chronic epiphora are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's epididymitis requires long-term drug therapy; it has not required any hospitalizations, drainage, or continuous intensive management. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for epididymitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has thoroughly reviewed all the evidence, including all hearing testimony, lay statements, VA treatment records, and examination reports, and although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran has submitted statements describing how he has testicular pain and swelling that disrupts physical activity and makes it difficult to sleep.  He testified in March 2017 that he has testicle swelling with any activity, and testicular pain when lying down.  He reported having pain everyday that interrupted sleep and walking.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found through "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran's epididymitis is rated under Diagnostic Code 7525, for chronic epididymo-orchitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  Epididymitis is inflammation of the epididymis, and epididymo-orchitis is inflammation of the epididymis and testis.  Dorland's Illustrated Medical Dictionary 632 (32nd ed. 2012).  Epididymo-orchitis is rated as a urinary tract infection.  Id.  Urinary tract infection requiring long-term therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management allows for a 10 percent rating.  Urinary tract infection causing recurrent symptomatic infection requiring draining/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115a.  

After reviewing all the evidence of record, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's epididymitis.  The October 2013 VA examiner found that the Veteran did require long-term drug therapy because he had been taking a course of ibuprofen for the past 12 months, and the Veteran testified at the Board hearing that he regularly took anti-inflammatories to treat his epididymitis.  The Veteran's testes were found to be diffusely enlarged, and epididymis was swollen and tender.

The evidence does not, however, indicate that a higher rating can be assigned.  The evidence does not show that the Veteran has recurrent symptomatic infections requiring drainage or hospitalization, and he has not required intensive management.  There is no evidence that the Veteran has ever undergone drainage or hospitalization for this condition.  The October 2013 VA examiner specifically found that the Veteran did not have a history of recurrent symptomatic urinary tract infections, and therefore no continuous treatment was indicated, including drainage, hospitalization, or intensive management.  The February 2010 examiner found that the Veteran's condition was asymptomatic and had no effect on his usual occupation or daily activity.

The Veteran has frequently reported to his VA treatment providers that he had significant testicular pain, and at the 2010 and 2013 VA examinations, he reported that he could not walk, bend, or get out of bed at times due to pain and that it made it difficult to lift objects, bend, or stoop.  While the Board acknowledges that the Veteran has testicular pain, the clinical evidence preponderates against finding that this pain causes clinically measurable symptomatology and physical impairment significant enough to warrant an increased rating on that basis alone, or under any separate diagnostic code.  Furthermore, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

The Board is unable to rate the Veteran based on voiding dysfunction notwithstanding the appellant's February 2010 claim that he was urinating ten times a day and three times during the night.  Id.  Indeed, the October 2013 examiner found no voiding dysfunction, and the Veteran did not assert having any voiding dysfunction at his March 2017 Board hearing or in any other correspondence to VA.

The Veteran has been found to have some erectile dysfunction, however, this was linked by both the February 2010 and October 2013 VA examiners to an alternate etiology unrelated to epididymitis.  This symptom is therefore not encompassed by the current claim on appeal for epididymitis, and will not be discussed at this time.

The Veteran has asserted that his epididymitis impacts his ability to work, but this is not supported by the most probative evidence of record.  The February 2010 VA examiner found that the condition had no impact on the Veteran's usual occupation or daily activity.  The October 2013 examiner stated that it would make it difficult for the Veteran to sit down, bend, stoop, or do strenuous activity when there was swelling.  The Board does not find, however, that this indicates that the Veteran is prevented from obtaining or maintaining at least some form of substantially gainful employment due to epididymitis alone, and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a 10 percent rating, but no higher, is warranted for epididymitis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the assignment of a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 10 percent rating, but no higher, for epididymitis is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

In a February 2013 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder, and granted service connection for chronic epiphora, with an evaluation of 20 percent.  The Veteran submitted a notice of disagreement with the denial of service connection for PTSD and with the evaluation assigned for chronic epiphora.  A statement of the case has not yet been issued addressing these issues.  A remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the psychiatric disorder was denied in part because the RO was unable to verify the Veteran's claimed stressor event.  In a December 2012 memorandum, a finding was made that there was a lack of information required to corroborate the stressor.  The Veteran has since provided additional information regarding the shooting that he asserts he witnessed at Fort Hood in 1980 or 1981.  In a statement received in February 2013, the Veteran provided the specific names and unit of the soldiers involved in his reported stressor incident.  The Board suggests that an additional attempt to verify this information should now be made prior to adjudication of the issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to an initial rating in excess of 20 percent for chronic epiphora, and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  Advise them of the time period in which to perfect the appeal.  These issues should be returned to the Board if, and only if, the Veteran perfects an appeal of these issues in a timely fashion.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


